               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


TODARIAN DONDRELL MARTIN,          )
                                   )
          Petitioner,              )
                                   )        1:19CV1087
     v.                            )        1:16CR335-1
                                   )
UNITED STATES OF AMERICA,          )
                                   )
          Respondent.              )


                                 ORDER


     This matter is before this court for review of the

Recommendation filed on October 31, 2019, by the Magistrate

Judge in accordance with 28 U.S.C. § 636(b). (Doc. 40.) In the

Recommendation, the Magistrate Judge recommends that

Petitioner’s Motion to Vacate, Set Aside, or Correct Sentence,

(Doc. 39), be dismissed without prejudice for failure to obtain

certification for this § 2255 application by filing a Motion for

Authorization in the Court of Appeals as required by 28 U.S.C.

§§ 2255 and 2244 and Fourth Circuit Local Rule 22(d). The

Recommendation was served on the parties to this action on

November 1, 2019, (Doc. 41). Petitioner did not file any

objections to the Recommendation. However, on December 30, 2019,

Petitioner filed a Supplement to his § 2255 Motion, (Doc. 43),

and on March 9, 2020, he filed an Amended § 2255 Motion, (Doc.




      Case 1:16-cr-00335-WO Document 54 Filed 09/08/20 Page 1 of 3
45). Petitioner failed to indicate that he obtained

certification for either his initial or amended § 2255

application by filing a Motion for Authorization in the Court of

Appeals. (See Docs. 43, 45.) Therefore, as the Recommendation

noted, “[t]his Court cannot grant [Petitioner] permission to

file a second or successive motion. Because of this pleading

failure, [Petitioner’s Motion, Supplement, and Amended Motion

(Doc. 39, 43, 45)] should be filed and then dismissed.” (Doc. 40

at 1.)

     This court is required to “make a de novo determination of

those portions of the [Magistrate Judge’s] report or specified

proposed findings or recommendations to which objection is

made.” 28 U.S.C. § 636(b)(1). This court “may accept, reject, or

modify, in whole or in part, the findings or recommendations

made by the [M]agistrate [J]udge. . . . [O]r recommit the matter

to the [M]agistrate [J]udge with instructions.” Id.

     Against this backdrop, this court has appropriately

reviewed the portions of the Recommendation and has made a

de novo determination which is in accord with the Magistrate

Judge=s Recommendation. This court therefore adopts the

Recommendation.

     IT IS THEREFORE ORDERED that the Magistrate Judge’s

Recommendation, (Doc. 40), is ADOPTED. IT IS FURTHER ORDERED

                                    -2-



         Case 1:16-cr-00335-WO Document 54 Filed 09/08/20 Page 2 of 3
that Petitioner’s Motion to Vacate, Set Aside, or Correct

Sentence, (Doc. 39), Supplement, (Doc. 43), and Amended Motion,

(Doc. 45), are DISMISSED WITHOUT PREJUDICE for failure to obtain

certification for this § 2255 application by filing a Motion for

Authorization in the Court of Appeals as required by 28 U.S.C.

§§ 2255 and 2244 and Fourth Circuit Local Rule 22(d).

    IT IS FURTHER ORDERED that Petitioner’s “motion for a final

ruling,” (Doc. 52), is DENIED AS MOOT.

    A Judgment dismissing this action will be entered

contemporaneously with this Order. Finding no substantial issue

for appeal concerning the denial of a constitutional right

affecting the conviction, nor a debatable procedural ruling, a

certificate of appealability is not issued.

    This the 8th day of September, 2020.



                                 __________________________________
                                    United States District Judge




                                 -3-



      Case 1:16-cr-00335-WO Document 54 Filed 09/08/20 Page 3 of 3
